Citation Nr: 0212525	
Decision Date: 09/19/02    Archive Date: 09/26/02

DOCKET NO.  99-06 697A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

1.  Entitlement to an increased rating for degenerative joint 
disease of the cervical spine, currently evaluated as 30 
percent disabling.

2.  Whether new and material evidence has been submitted to 
reopen a claim of service connection for arthritis of the 
thoracic and lumbar spine, and both upper extremities.

(The issues of entitlement to service connection for 
arteriosclerotic heart disease with hypertension, entitlement 
to service connection for arthritis of the thoracic and 
lumbar spine, and both upper extremities, and entitlement to 
an increased rating for hearing loss, will be the subject of 
a separate Board decision.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. McBrine, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1951 to June 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a  decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Denver, 
Colorado that denied the veteran's claim of entitlement to 
service connection for arteriosclerotic heart disease with 
hypertension, denied the veteran an increased rating for his 
hearing loss, granted the veteran an increased rating for 
cervical arthritis to 30 percent, and found that new and 
material evidence had not been submitted sufficient to reopen 
a claim of entitlement to service connection for arthritis of 
the thoracic and lumbar spine, and both upper extremities.  
The veteran continues to disagree with the level of 
evaluation assigned to his cervical spine disability.  A 
hearing before the undersigned Member of the Board at the RO 
(i.e. a travel board hearing) was held in June 2002.

As part of the action taken below, the Board will reopen the 
claim of service connection for arthritis of the thoracic and 
lumbar spine and the upper extremities.  The issue will then 
be subject to development on the merits as discussed in 
greater detail below.

The Board is undertaking additional development on the issues 
of entitlement to service connection for arteriosclerotic 
heart disease with hypertension, service connection for 
arthritis of the thoracic and lumbar spine, and both upper 
extremities, and entitlement to an increased rating for 
hearing loss, pursuant to authority granted by 67 Fed. Reg. 
3,099, 3,104 (Jan. 23, 2002) (to be codified at 38 C.F.R. § 
19.9(a)(2)).  When it is completed, the Board will provide 
notice of the development as required by Rule of Practice 
903.  67 Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) (to be 
codified at 38 C.F.R. § 20.903.)  After giving the notice and 
reviewing your response to the notice, the Board will prepare 
a separate decision addressing these issues.

The Board also notes that the veteran has recently filed a 
claim for service connection for chronic obstructive 
pulmonary disease (COPD).  As this issue has yet to be 
adjudicated, it is referred to the RO for appropriate action.


FINDINGS OF FACT

1.  The veteran's cervical spine disability is currently 
manifested by pain and moderate limitation of motion.  There 
is no ankylosis or neurological symptomatology related to the 
pathology.

2.  Service connection for arthritis of the thoracic and 
lumbar spine and both upper extremities was denied by rating 
decision of August 1996.  The appellant was notified and did 
not timely appeal.  That rating is final.

3.  Evidence submitted since the final rating decision of 
August 1996 is not cumulative and is so significant that it 
must be considered with all the evidence of record.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation higher than 30 percent for 
the veteran's service connected cervical spine disability 
have not been met or approximated.  38 U.S.C.A. §§ 1155, 5107 
(West 1991& Supp. 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 
5285, 5287, 5290 (2001).

2.  New and material evidence has been submitted to reopen a 
claim of entitlement to service connection for arthritis of 
the thoracic and lumbar spine, and the upper extremities.  
38 U.S.C.A. §§ 5108, 7105 (West 1991 & Supp. 2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

The Board observes that recently enacted law and its 
implementing regulations essentially eliminate the 
requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. §§ 5103A, 5107(a) 
(West Supp. 2001); 66 Fed. Reg. 45620, 45630-631 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.159(c)-(d)).

The new law and regulations also include new notification 
provisions.  Specifically, they require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary, that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  38 U.S.C.A. 
§ 5103 (West Supp. 2001); 66 Fed. Reg. 45620, 45630 (Aug. 29, 
2001) (to be codified at 38 C.F.R. § 3.159(b)).

The record reflects that the veteran and his representative 
were provided with a copy of the appealed September 1998 
rating action, and were provided a Statement of the Case 
dated April 1999, and a Supplemental Statement of the Case 
dated September 2001, as well as a letter explaining the VCAA 
dated September 2001.  These documents provided notification 
of the information and medical evidence necessary to 
substantiate this claim.  The RO has also made reasonable 
efforts to obtain relevant records adequately identified by 
the veteran.  The veteran has been afforded several 
examinations during the course of this claim, dated February 
1998 and October 2001.  The veteran received a hearing at the 
RO in December 1998, and before the undersigned member of the 
Board in June 2002.  Thus, under the circumstances in this 
case, VA has satisfied its duties to notify and assist the 
veteran, and adjudication of this appeal poses no risk of 
prejudice to the veteran.  See, e.g., Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).  There is no indication that there 
is additional evidence that should or could be obtained prior 
to adjudicating this claim.  Thus, even without more specific 
notice as to which party will get which evidence, as all the 
evidence has been obtained as to these issues, the Board can 
proceed.


The Facts-Increased Rating

A review of the record reflects that service connection was 
established at a noncompensable level by an August 1971 
decision.  This decision was based on the veteran's service 
medical records.  Several subsequent rating decisions 
eventually increased the veteran's evaluation for this 
disability to 30 percent.

In January 1998, the veteran applied for an increased rating 
for his cervical spine disability.  Essentially, it is 
maintained that the evaluation currently assigned for the 
veteran's service-connected cervical spine disability is not 
adequate, given the current symptomatology of this 
disability.  The recent evidence of record includes the 
reports of VA examinations and outpatient treatment.

During the course of this appeal, the veteran has received 
periodic outpatient treatment for his cervical spine 
disability.

The veteran received a VA examination in February 1998.  The 
report of that examination indicates, in relevant part, that 
the veteran reported that, during the last 30 years, his neck 
pain has increased in severity and frequency.  He described 
the current neck pain as constant, located in the midline, 
and sharp in character, extending from C3 through C7.  The 
pain is greatest in the morning when arising.  The pain 
radiates to the shoulders bilaterally.  The veteran did 
complain of decreased range of motion of the cervical spine, 
though he did not complain of weakness.  He did complain of 
easy fatigability if he reads a book or watches television 
for long periods without supporting his head and neck.  He 
did not complain of incoordination, but did report flare-ups 
with decreased barometric pressure such as rain and snow.

Range of motion of the cervical spine was forward flexion of 
40 degrees, backward extension of 35 degrees, lateral flexion 
to the left of 30 degrees, to the right of 35 degrees, 
rotation to the left of 40 degrees, and to the right of 45 
degrees.  The examiner commented that, although there was 
slight decreased range of motion when the exercise was 
performed against painful resistance, the veteran did 
experience painful motion as evidenced by facial grimacing 
when the exercise was performed against resistance.  The 
examiner rated the veteran's painful motion as 2+/4+.  The 
examiner opined that flare-ups would most likely decrease the 
range of motion another 5 degrees in all directions.  X-rays 
taken at that time noted unchanged degenerative disc disease 
with reactive end plate changes and mild facet sclerosis in 
the lower cervical spine.

The veteran received a hearing before the RO in December 
1998.  The transcript of that hearing indicates, in relevant 
part, that the veteran reported taking several medications to 
cope with his continuous arthritis pain.  The veteran 
indicated that he could turn his head very little, and would 
get shooting pains primarily up the right side of his head.

The veteran received a VA examination in October 2000.  The 
report of that examination indicates, in relevant part, that 
his neck pain had recently become more or less constant and 
increasingly worse, increased by sitting for more than 20 
minutes, and standing and walking.  He does not lift 
anything.  He indicated using a cane for the past two years.  
He complained of pain at the back of the head going down to 
the arms that is increased by weather changes and barometric 
pressure changes.

Upon examination, the veteran's gait was noted to be 
reciprocal and slow.  Range of motion of the cervical spine 
was forward bending to 50 degrees with pain at the back of 
the neck, extension of 40 degrees with pain at the same area.  
Lateral rotation left and right was 30 degrees with pain at 
the back of the neck.  Lateral bending left and right was 20 
degrees with pain at the back of the neck.  Using a 5-pound 
weight with the right arm, the veteran was able to do 
repeated flexion and extension for two or three reps with 
increased neck pain and shoulder pain.  Using the same weight 
on the left arm, he complained of pain with repeated 
flexion/extension and abduction.  Pain was noted on the neck 
and shoulder area.  His strength was within normal.  There 
was no atrophy of the arms or shoulder muscles.  The veteran 
was diagnosed with cervical spine pain with degenerative 
joint disease and limited motion.  The examiner indicated 
that he would assign an additional 5 to 8 degree loss of 
flexion and extension because of pain with repeated use and 
flare-ups.  The examiner found no additional loss of range of 
motion because of impaired endurance or weakness, and no 
incoordination.

During his hearing testimony in June 2002, the veteran 
indicated that he was having trouble with his neck and arms 
due to his cervical spine disability.  He indicated that he 
has continuous pain down the shoulders and into the arms, and 
numbness in the fingers.


The Law and Analysis-Increased Rating

As noted, it is maintained that the 30 percent disability 
evaluation currently assigned to the veteran's cervical spine 
disability is not adequate.  In this regard, it is pointed 
out that disability evaluations are determined by the 
application of a schedule of ratings which is based on the 
average impairment of earning capacity. 38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. § Part 4.  Separate diagnostic codes 
identify the various disabilities.  The governing regulations 
provide that, unless otherwise specified, the higher of two 
evaluations will be assigned if the disability more closely 
approximates the criteria for that rating.  Otherwise, the 
lower rating is assigned.  38 C.F.R. § 4.7 (2001).

The Board has reviewed the veteran's claim in light of the 
history of the disability since its onset; however, where, as 
in this case, entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet.App. 55, 58 (1994).

The Board notes that the veteran's service-connected cervical 
spine disability is currently rated as 30 percent disabling 
under 38 C.F.R. § 4.71a (2001), Diagnostic Code 5290, for 
limitation of motion of the cervical spine.  That code 
provides that a slight limitation of motion of the cervical 
spine warrants a 10 percent evaluation, a moderate limitation 
of motion warrants a 20 percent evaluation, and a severe 
limitation of motion warrants a 30 percent evaluation, the 
maximum available under this code.

The veteran could also be rated under 38 C.F.R. § 4.71a 
(2001), Diagnostic Code 5285.  Diagnostic Code 5285, for 
residuals of a fracture of vertebra, provides a 100 percent 
disability rating where there is cord involvement and the 
claimant is bedridden or requires long leg braces.  A 60 
percent disability rating is warranted where there is no cord 
involvement and there is abnormal mobility requiring a neck 
brace (jury mast).  In other cases, the residuals are rated 
in accordance with definite limited motion or muscle spasm, 
adding 10 percent for demonstrable deformity of vertebral 
body.  38 C.F.R. § 4.71a, Diagnostic Code 5285 (2001).

The veteran could also be rated under 38 C.F.R. § 4.71a 
(2001), Diagnostic Code 5287, for ankylosis of the cervical 
spine.  That code provides a 30 percent rating for favorable 
ankylosis of the cervical spine, and a 40 percent rating for 
unfavorable ankylosis of the cervical spine.

The Board further notes that in the case of DeLuca v. Brown, 
8 Vet. App. 202 (1995), the United States Court of Appeals 
for Veterans Claims (Court) expounded on the necessary 
evidence required for a full evaluation of orthopedic 
disabilities.  In this case, the Court held that ratings 
based on limitation of motion do not subsume 38 C.F.R. § 4.40 
or 38 C.F.R. § 4.45.  It was also held that the provisions of 
38 C.F.R. § 4.14 (avoidance of pyramiding) do not forbid 
consideration of a higher rating based on greater limitation 
of motion due to pain on use, including during flare-ups.

The guidance provided by the Court in DeLuca must be followed 
in adjudicating this claim as a rating under the Diagnostic 
Codes governing limitation of motion of the cervical spine.  
However, in that regard, the Board notes that the provisions 
of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45, should only be 
considered in conjunction with the Diagnostic Codes 
predicated on limitation of motion.  Johnson v. Brown, 9 Vet. 
App. 7 (1996).

Taking into account all relevant evidence, the Board finds 
that the veteran's cervical spine disability is properly 
rated as 30 percent disabling under 38 C.F.R. § 4.71a, 
Diagnostic Code 5290 (2001), for limitation of motion of the 
cervical spine.  The Board notes, in particular, the range of 
motion findings upon VA examination.  In February 1998, the 
veteran had forward flexion of 40 degrees, backward extension 
of 35 degrees, lateral flexion to the left of 30 degrees, to 
the right of 35 degrees, rotation to the left of 40 degrees, 
to the right of 45 degrees, with an estimated loss of 5 
degrees in all ranges during flare-ups, as per DeLuca.  In 
October 2000, range of motion of the cervical spine was 
forward bending to 50 degrees with pain at the back of the 
neck, extension of 40 degrees with pain at the same area; 
with lateral rotation left and right 30 degrees with pain at 
the back of the neck, and lateral bending left and right 20 
degrees with pain at the back of the neck, with an additional 
5-8 degree loss of range of motion due to flare-ups.  The 
Board finds this level of limitation of motion to be no more 
than moderate, such that a 20 percent rating would be 
warranted.  However, considering DeLuca, the veteran's 
reports of continuous pain, and giving the benefit of the 
doubt to the veteran, the Board finds that the veteran is 
currently properly rated as 30 percent disabled for severe 
limitation of motion of the cervical spine.

As to a rating under Diagnostic Code 5287, the Board finds 
that the evidence of record does not indicate that the 
veteran currently suffers from ankylosis of the cervical 
spine.  Further, there is no evidence that the veteran has 
ever suffered a fractured vertebra, such that a rating under 
Diagnostic Code 5285 would be in order.

Also, the Board finds that the evidence of record does not 
present such an exceptional or unusual disability picture so 
as to render impractical the application of the regular 
rating schedule standards and to warrant assignment of an 
increased evaluation for a cervical spine disability on an 
extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1) (2001).  
There is no showing that this disability has resulted in a 
marked interference with employment, and there is no 
indication that it has necessitated frequent periods of 
hospitalization.  In this regard, the Board notes that all of 
the hospitalization that the veteran has recently undergone 
has been for conditions other than his cervical spine 
disability.  Further, the Board also notes that, while this 
disability has been shown to impair the veteran's ability to 
work, the Board feels that this level of impairment is 
adequately reflected by the 30 percent evaluation the veteran 
currently receives.  In the absence of evidence of such 
factors, the Board finds that criteria for submission for 
assignment of an extra-schedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 
337 (1996); Floyd v. Brown, 9 Vet. App. 88, 94-95 (1996); 
Shipwash v Brown, 8 Vet. App. 218, 227 (1995).

As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt doctrine does not apply, and an 
increased rating must be denied.  38 U.S.C.A. § 5107(b) (West 
1991); Gilbert v. Derwinski, 1 Vet. App 49, 55-57 (1990).



New and Material Evidence 

Service connection for arthritis of the thoracic and lumbar 
spine and both upper extremities was denied by rating 
decision of August 1996.  The appellant was notified and did 
not timely disagree therewith.  Accordingly that rating is 
final.  That is the last final decision on any basis.

Subsequent to that decision, statements from Dr. Snook have 
been received.  In effect those statements suggest a 
potential relationship between the service connected cervical 
spinal pathology and arthritis at least in the remaining 
segments of the spine.  This information was not previously 
on file and is deemed by the undersigned, along with 
testimony at the personal hearing, to be sufficiently 
probative as to constitute new and material evidence.  As 
such, that claim is reopened, and will be the subject of 
additional development as noted above.


ORDER

Entitlement to an increased rating for degenerative joint 
disease of the cervical spine, currently evaluated as 30 
percent disabling, is denied.

New and material evidence to reopen a claim of entitlement to 
service connection for arthritis of the thoracic and lumbar 
spine and both upper extremities has been submitted.  The 
appeal is allowed to this extent.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

